Opinion by
Cline, J.
The owner of the importing company testified that he had been in the waste material business for many years dealing in every kind of waste material; had sold such material throughout the United States during the last 25. years and had seen the manner in which such customers used the waste materials sold by his company. He further testified that the merchandise listed as No. 2 grade cotton canvas was all sold as paper stock; that at and prior to June, 1930, similar merchandise was sold and used as paper stock, and that he had been unable to discover any other use for this grade of cotton canvas. No further testimony was produced. On the record presented the court held No. 2 grade cotton canvas entitled to free entry as paper stock under paragraph 1750 as claimed.